On Petition for Rehearing.
This petition raises no doubt in our minds of the correctness of the reversal. However, it contains certain statements of fact not found in the record and not relied upon on the trial which, if true, may result in misconstruction of the opinion; hence this explanation.
When we said, "All this clearly appears from the evidence and the minute books," it was not intended to convey the impression that it so appeared from each.
This was an action by Peter demanding an accounting with the company, in which demand it joined. Other members of the family were not made parties and their individual status, whatever it may be, was not adjudicated. The opinion is based upon the theory, stoutly maintained by the defendant, that Peter went into the California company on the same basis as the other participants, i. e., an exchange of stock for stock and credits. It was not claimed on the trial that the others *Page 433 
were not bound by the limitations which the company sought to impose, and which the opinion imposes, upon Peter, nor was there evidence to that effect. All stockholders are placed, as to stock and credits, on an equal basis, with preferential rights to none.
The rehearing is denied.